Citation Nr: 1811240	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-31 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a left foot disorder, and if so, whether service connection is warranted. 

2.  Whether new and material evidence has been received to reopen the claim for service connection for a low back disorder, and if so, whether service connection is warranted. 

3.  Entitlement to service connection for a right foot disorder.

4.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1979.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Additional evidence (Social Security Administration disability records) was obtained and associated with the claims file after the issuance of the August 2014 statement of the case (SOC).  Although the Veteran did not waive initial agency of original jurisdiction (AOJ) consideration of this evidence, the Board is reopening and granting service connection for a low back disorder and reopening and remanding his claim for service connection for a left foot disorder; therefore, the Veteran is not prejudiced by the Board's consideration of this evidence in the first instance.  Further, the Board is remanding the issue of service connection for a right and left foot disorder and entitlement to a TDIU; as such, the AOJ will have the opportunity to consider the additional evidence in the first instance.

On the Veteran's substantive appeal received in August 2014, he checked the box indicating that he did not wish to have a personal hearing before a Member of the Board, now referred to as a Veterans Law Judge.  

In a May 2015 rating decision, the RO denied the Veteran's claim of entitlement to a TDIU.  

The Board observes that, after the RO certified this case to the Board in May 2015, it received a January 2016 statement, received more than 90 days following the mailing of notice for certification of the appeal, which requested a personal hearing with a Decision Review Officer (DRO).  In addition to being untimely (i.e., the request was made more than 90 days following notice of certification of the appeal to the Board), the hearing request was not mailed to the Board as required under 38 C.F.R. § 20.1304(a) (a request for a personal hearing "must be submitted directly to the Board and not to the agency of original jurisdiction.").  Moreover, the Veteran has not provided any evidence showing "good cause" for the delay in requesting a DRO hearing.  For these reasons, the Board finds that the Veteran is not entitled to a hearing at this time on the issues certified on appeal.  

Although listed on the title page of this decision, the issue of entitlement to a TDIU is not an issue certified on appeal at this time; rather it is being remanded for the issuance of a Statement of the Case (SOC), as discussed further below.  

The issues of (1) service connection for a left foot disorder (reopened); (2) service connection for a right foot disorder; and (3) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed October 1997 rating decision denied entitlement to service connection for a low back disorder and a left foot disorder.

2.  The evidence received since the October 1997 rating decision relates to an unestablished fact necessary to substantiate the claims for service connection for a low back disorder and a left foot disorder.

3.  The weight of the evidence supports a finding that the Veteran's currently diagnosed lumbar spine disorder, diagnosed as spondylosis and osteoarthritis, is related to service. 


CONCLUSIONS OF LAW

1.  The October 1997 rating decision, which denied the claims for service connection for a low back disorder and a left foot disorder, is final.  38 U.S.C. 
§ 7105 (2012); 38 C.F.R. § 20.1103 (2017). 

2.  The evidence received subsequent to the final October 1997 rating decision is new and material; the claim for service connection for a low back disorder is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156 (a) (2017).

3.  The evidence received subsequent to the final October 1997 rating decision is new and material; the claim for service connection for a left foot disorder is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156 (a) (2017).

4.  The criteria to establish service connection for a lumbar spine disorder have been met.  38 U.S.C. §§ 1131, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

In this case, neither the Veteran nor his agent has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

New and Material Evidence Claims-Laws and Analysis

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104 (a). The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2017). 

The Veteran in this case was initially denied service connection for a low back disorder and a left foot disorder in an October 1997 rating decision because there was no indication that his disorders were related to service.  The Veteran was notified of the rating decision and subsequently filed a notice of disagreement in March 1998.  The RO issued a statement of the case in April 1999; however, the Veteran did not submit a substantive appeal.  As such, the October 1997 rating decision became final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.

A claim will be reopened in the event that new and material evidence is presented. 38 U.S.C. § 5108.  Because the October 1997 rating decision was the last final disallowance, the Board must review all of the evidence submitted since that rating decision to determine whether the Veteran's claims for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108. 

With regard to petitions to reopen previously and finally disallowed claims, the Board must conduct a two-part analysis.  First, the Board must determine whether the evidence presented or secured since the prior final disallowance of the claim is "new and material."  Second, if the Board determines that the evidence is "new and material," it must reopen the claim and evaluate the merits of the claim in view of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Section 3.156(a) provides as follows: A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2017). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118. 

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the October 1997 rating decision consisted of the Veteran's service treatment records and the Veteran's statements. 

The evidence received subsequent to the final October 1997 rating decision includes, in pertinent part, May 2013 VA examinations (back and feet).  The May 2013 examiner provided a nexus opinion for the Veteran's low back and bilateral foot disabilities.  The Board finds that this evidence is new and material within the meaning of applicable law and regulations.  The May 2013 VA examinations are new, as they were not of record prior to the issuance of the October 1997 rating decision.  Moreover, these VA examinations and medical opinion are material as they relate to the unsubstantiated element of a nexus between the Veteran's disorders and service.  Accordingly, the Board finds that the newly added evidence raises a reasonable possibility of substantiating the Veteran's claims of service connection for a low back disorder and a left foot disorder.  38 C.F.R. § 3.156 (a).  As such, the Veteran's claims are reopened.


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran is diagnosed with a lumbar spine disorder, to include arthritis.  Arthritis or degenerative joint disease is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2017); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


Service Connection Analysis for Lumbar Spine Disorder

As decided above, the Board has reopened the Veteran's claim.  The Board finds no prejudice in now analyzing the merits of the claim, as the Board's determination is completely favorable to him.  

The Veteran maintains that he first sustained a lumbar spine injury in service, and since that time, has had continued and worsening spine symptoms.  The Veteran indicated that he was stationed in Germany for 18 months (approximately from 1978 to 1979).  He reported that he was attached to a tanker unit.  On a cold night while out on field duty, the Veteran slipped on some ice and hit his lower back on a guard rail.  The Veteran indicated that he had pain immediately, but was able to get back up.  He admitted that he never reported the injury during service, but continued to have low back pain that has worsened with time.  See May 2013 VA examination report.

There is evidence of a current lumbar spine disorder, as the Veteran's medical evidence shows diagnoses of lumbar spine spondylosis and ostearthritis with intervertebral disc syndrome, 

As acknowledged by the Veteran, service treatment records are absent for any complaints, diagnoses, or treatment for a low back disorder.  

Post-service treatment records show that in November 2004, the Veteran sustained a work-related low back injury.  A July 2005 private treatment record from Dr. R. W. indicates that the Veteran was a nursing assistant at a VA hospital and injured his lower back after pulling a 5-foot stack of chairs.  He developed a sudden tightness in the lower back which progressed to an aching sensation.  

As to etiology, the evidence also includes a May 2013 VA examination report. The Veteran's claimed in-service injury was discussed (as noted above) and the examiner diagnosed the Veteran with lumbar spondylosis and ostearthritis with intervertebral disc syndrome.  After a review of the claims file the examiner opined that the Veteran's condition was at least as likely as not incurred in service or caused by the claimed in-service injury.  In support of this opinion, the examiner stated that the current findings for the back condition were consistent with the history given and the statement regarding the incidents while in service. 

Upon review of all the evidence of record, the Board finds that the evidence supports a finding that the Veteran's currently diagnosed lumbar spine disorder is, at least in part, related to service.  In this regard, the Board notes that the Veteran served as a medic during service and worked as a nursing assistant following service separation.  Therefore, the Board finds that he should possess some medical knowledge beyond that of an ordinary layperson.  Moreover, even as a layperson, he is competent to report having sustained a back injury during service and experiencing resultant pain in his low back.  Consequently, the Board finds that he is competent to describe the nature of the in-service back injury, to include that his immediate and subsequent back pain was most likely related to the in-service fall.

Further, the Board finds the May 2013 VA opinion both competent and probative medical evidence. The opinion was rendered after having examined the Veteran and reviewing all lay and medical evidence of record.  The Board recognizes the work-related back injury that the Veteran sustained in November 2004, but emphasizes that that injury does not necessarily weigh against his claim.  This is because the evidence shows that he had low back symptoms prior to the work-related injury.  For example, the Veteran filed a claim for VA compensation benefits in May 1997, specifically asserting that he had a low back disorder.  Thus, had the 2004 work-related back injury been the sole source of the Veteran's lumbar spine symptoms, he would have likely filed his claim in or around 2004, and not 7 years prior.  VA treatment records dating back to November 1997 also show complaints of back problems.  

In sum, the Veteran is currently diagnosed with a lumbar spine disorder; he has competently and credibly reported an in-service back injury; and there is a positive nexus opinion of record, which the Board has found probative.  There is also evidence that the Veteran's symptoms pre-existed his post-service work-related back injury.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a lumbar spine disorder is warranted.  

ORDER

New and material evidence having been received, the claim for service connection for a low back disorder is reopened.

Service connection for a lumbar spine disorder, to include spondylosis and ostearthritis with intervertebral disc syndrome, is granted. 

New and material evidence having been received, the claim for service connection for a left foot disorder is reopened; to this extent only, the appeal is granted.


REMAND

Remand is necessary to obtain a medical addendum clarifying the etiology of the Veteran's right and left foot disorders, and to issue a SOC pertinent to the TDIU claim.

Bilateral Foot Disorders

The Veteran has been diagnosed with several foot disorders, to include pes planus, metatarsalgia, hallux valgus, plantar fasciitis, and bilateral foot arthritis.  See May 2013 VA examination reports; see also April 2000 VA podiatry treatment note.  

On the Veteran's service enlistment examination in May 1976, pes planus was clinically noted.  As the Veteran's pes planus was "noted" at entrance, it therefore preexisted his active service.  Accordingly, the presumption of soundness does not attach, and service connection for pes planus may be considered only on the basis of aggravation during active service.

Service treatment records also show that he was treated in September 1978 for a corn on the left foot, which the Veteran reported had been present for about 2 years (during service).  

The Veteran was afforded two VA foot examinations in May 2013 (pes planus examination and "other than flatfoot pes planus" examination).  During the evaluations, the Veteran stated that he was unaware that he had flat feet until he was diagnosed in 2001.  He indicated that he had experienced foot pain ever since basic training.  The examiner indicated that the claims file had been reviewed and diagnoses of pes planus, metatarsalgia, hallux valgus, plantar fasciitis, and bilateral foot arthritis were provided.  A medical opinion, however, was only requested regarding bilateral pes planus.  In this regard, the examiner opined that the Veteran's pes planus was at least as likely as not incurred in or caused by service.  In support of this opinion, the examiner stated that current findings " were consistent with the history given and the statement above regarding the incidents while in the service."

On review, the Board finds that the May 2013 VA medical opinion is inadequate as it pertains to the Veteran's foot disorders.  The Board finds that an addendum is needed because the VA examiner used the wrong legal standard in providing his opinion as to the Veteran's pes planus disorder.  The pertinent question is one of aggravation, and the standard "at least as likely as not" is not applicable to this pes planus claim.  Moreover, although the examiner appears to have provided a positive nexus opinion, he did not specify which foot disorder was being discussed in the medical opinion (i. e., metatarsalgia, hallux valgus, plantar fasciitis, and/or bilateral foot arthritis).  Accordingly, a new medical opinion should be obtained to address the foot disorders other than pes planus.  

	(CONTINUED ON NEXT PAGE)



TDIU

In a May 2015 rating decision, the RO denied entitlement to a TDIU.  Thereafter, in June 2015, the Veteran filed a notice of disagreement with the RO's findings; however, a review of the record reveals that the Veteran has not been issued a Statement of the Case for this issue.  Accordingly, a remand is warranted.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Additionally, as explained in the Introduction section, the Veteran has requested a DRO hearing.  See January 2016 statement.  Accordingly, remand is needed to afford the Veteran his requested DRO hearing regarding the TDIU issue.

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims file to the medical examiner who conducted the May 2013 VA Foot examinations or, if he is unavailable, from another suitably qualified clinician to clarify the etiology of the Veteran's right and left foot disorders.  

The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  If the requested examiner is no longer available, or if the identified examiner determines that another examination would be helpful, the Veteran should be scheduled for a new C&P examination.




After a complete review of the claims file, the examiner is asked to address the following:

Note:  Pes planus is shown to have pre-existed service as it was noted on the entrance examination report.

(a)  Please provide an opinion as to whether the Veteran's preexisting pes planus disorder was permanently aggravated during active service.   

**In doing so, the examiner is asked to specifically address the September 1978 STR showing treatment for a corn on the left foot, which had been present for about 2 years, and the Veteran's competent lay reports of having had bilateral foot pain since basic training. 

(b)  Regarding the Veteran's foot disorders, other than pes planus, the examiner is asked to:

Provide an opinion as whether the Veteran's current foot disorders, including metatarsalgia, hallux valgus, plantar fasciitis, and bilateral foot arthritis, were incurred in service, or are otherwise related to service. 

All opinions are to be accompanied by a rationale consistent with the evidence of record.  

2.  After ensuring any other necessary development has been completed, readjudicate the Veteran's claims for service connection for right and left foot disorders, considering any additional evidence added to the record. If any action remains adverse to the Veteran, provide him and his agent with a Supplemental Statement of the Case (SSOC) and allow him an appropriate opportunity to respond thereto.  Thereafter, return the appeal to the Board.

3.  Issue a SOC to the Veteran and his agent concerning the claim for entitlement to a TDIU, and notify them of the Veteran's appellate rights, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.  Then, only if an appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.  

**It is noted that the Veteran requested a personal hearing before a DRO at the RO regarding the issue of entitlement to a TDIU.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


